Citation Nr: 1046044	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  06-03 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a right wrist 
disability.

2.  Entitlement to an initial evaluation in excess of 10 percent 
for left plantar fasciitis.

3.  Entitlement to an initial evaluation in excess of 10 percent 
for adjustment disorder with depressed mood and PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from June 1966 to February 1969.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from February 2005, June 2007, March 2008 and April 
2010 rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  In September 
2010, a Travel Board hearing was held before the undersigned 
Acting Veterans Law Judge and a transcript of that hearing is of 
record.

In September 2010, the Board received a medical opinion 
concerning the appellant's right wrist.  The Board notes that VA 
regulations require that pertinent evidence submitted by the 
appellant must be referred to the agency of original jurisdiction 
for review and preparation of a supplemental statement of the 
case (SSOC) unless this procedural right is waived in writing by 
the appellant or representative.  38 C.F.R. §§ 19.37, 20.1304 
(2010).  In a written statement dated in September 2010, the 
appellant waived RO consideration of the new evidence.  Thus, the 
Board finds no prejudice to the appellant in proceeding to 
adjudicate this appeal taking into account this new evidence.

The issues of entitlement to service connection for a left 
hip condition, as secondary to service-connected left 
plantar fasciitis, and a left thigh condition, as 
secondary to service-connected left plantar fasciitis, 
have been raised by the record, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the AOJ for appropriate action.  

The issue of entitlement to an initial evaluation in excess of 10 
percent for adjustment disorder with depressed mood and PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence is 
against a finding that the Veteran's current right wrist 
disability is related to service.

2.  From June 30, 2009, the preponderance of the competent and 
credible evidence shows that the Veteran's left plantar fasciitis 
is manifested by accentuated pain on manipulation and use and 
callosities, but there is no evidence of marked pronation, 
extreme tenderness of plantar surfaces of the feet, or marked 
inward displacement and severe spasm of the tendo Achillis on 
manipulation, not improved by orthopedic shoes or appliances.


CONCLUSIONS OF LAW

1.  A right wrist disability was not incurred in or aggravated by 
active service, and may not be presumed to have been so incurred 
or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2010).

2.  From June 30, 2009, the criteria for an initial evaluation of 
20 percent for left plantar fasciitis have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.71a, 
Diagnostic Code 5276 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, each piece of evidence of record.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses on 
the most salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The appellant must not 
assume that the Board has overlooked pieces of evidence that are 
not explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
appellant).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the appellant's claims.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).



Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2010).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of disability; 
and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  
Compliance with the first Quartuccio element requires notice of 
these five elements.  See id.  

As to the service connection claim, prior to initial adjudication 
of the appellant's claim for entitlement to service connection 
for a right wrist disability, a VCAA notice letter was issued in 
June 2004 that fulfills the provisions of 38 U.S.C.A. § 5103(a) 
except notice of the laws and regulations governing disability 
ratings and effective dates as required by the United States 
Court of Appeals for Veterans Claims (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio, at 187.  Since the Board has 
concluded that the preponderance of the evidence is against the 
claim for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are rendered 
moot, and no further notice is needed in this regard.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Furthermore, even if the June 2004 letter did not provided 
adequate 38 U.S.C.A. § 5103(a) notice, the Board finds that this 
notice problem does not constitute prejudicial error in this case 
because the record reflects that a reasonable person could be 
expected to understand what was needed to substantiate the claim 
after reading the above letter as well as the rating decision, 
the statement of the case, and the supplemental statement of the 
case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the rating claim, because the April 2010 rating decision 
granted the appellant's claim for service connection for left 
plantar fasciitis, such claim is now substantiated.  His filing 
of a notice of disagreement as to the April 2010 rating decision 
does not trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(3) (2010).  See Dingess, supra. 

The Board concludes VA's duty to assist has been satisfied.  The 
appellant's service treatment records and VA medical records are 
in the file.  Private medical records identified by the appellant 
have been obtained, to the extent possible.  In the September 
2010 Board hearing, the appellant stated that he was receiving 
social security retirement benefits.  (See September 2010 Hearing 
Transcript, at p. 26). Thus, the appellant's social security 
benefits are not relevant to the claim and do not need to be 
obtained.  The appellant has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were relevant 
to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2010).

As to the service connection claim, the appellant was afforded a 
June 2008 medical examination to obtain an opinion as to whether 
any right wrist disability found in the examination was the 
result of service.  This opinion was rendered by a medical 
professional following a thorough examination and interview of 
the appellant.  The examiner obtained an accurate history and 
listened to the appellant's assertions.  The claims file was 
reviewed.  While the VA examiner thereafter opined that he could 
not provide a medical opinion as to the relationship between the 
Veteran's current right wrist disability and military service 
without resort to speculation, he provided a detailed explanation 
for why providing the requested medical opinion was not medically 
possible.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  
Therefore, the Board finds that the examination is adequate.  See 
Nieves-Rodriguez, 22 Vet. App. at 304.  

As to the rating claim, the RO provided the appellant an 
appropriate VA examination of his left plantar fasciitis in March 
2010.  The March 2010 VA examination report is thorough and 
supported by VA outpatient treatment records and provided 
findings pertinent to the rating criteria.  The examination in 
this case is therefore adequate upon which to base a decision.  
See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate).

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).

II. Service Connection

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition 
noted during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is required 
for service connection.  38 C.F.R. § 3.303(b).  In addition, 
service connection may also be granted on the basis of a post-
service initial diagnosis of a disease, where the physician 
relates the current condition to the period of service.  
38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, 
including arthritis, will be presumed to have been incurred in 
service if it was manifested to a compensable degree within the 
first year following separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in- service disease 
or injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board 
has been charged with the duty to assess the credibility and 
weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. 
West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that 
in adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board 
is free to favor one medical opinion over another, provided it 
offers an adequate basis for doing so.  Evans v. West, 
12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

The appellant asserts that service connection is warranted for a 
right wrist disability.  The first element of service connection 
requires evidence of a current disability.  An April 2008 VA 
examination report reflects that the appellant has degenerative 
joint disease of the right wrist, confirmed by x-rays.  Thus, the 
appellant has a current disability, and the first element of 
service connection is met.

The second element of service connection is an in-service 
incurrence or aggravation of a disease or injury.  A May 1968 
service treatment record reflects that the appellant reported 
that he wished to have his hand checked, and he was prescribed 
baciticin and an ace bandage.  A subsequent May 1968 service 
treatment record indicates 10 of 12 remaining sutures were 
removed and a tight dry dressing was applied.  It is not clear 
where the appellant's stitches were located from the report, but 
the only other injury reported in May 1968 was a sprained left 
ankle.  However, a July 1968 service treatment record indicates 
the appellant had a laceration on his left hand.  The appellant's 
February 1969 separation examination report and report of medical 
history did not indicate he had any right wrist conditions or 
complaints.  

The appellant submitted a copy of a letter dated in May 1968, 
which he reports he wrote to his parents while he was in service.  
The letter states that he hurt his right hand loading ammunition 
and had to get 13 stitches to close up the cut.  A July 2004 
statement from J.D., and a March 2005 statement from J.S., who 
both served with the appellant, state that they remember that the 
appellant cut his right wrist in service while working on an 
ammunition box.  The appellant is competent to report that he 
injured his right wrist while on active duty and had pain 
thereafter and J.D., and J.S. are competent to report that they 
say the appellant hurt his wrist in service.  See Davidson, 
supra; Buchanan, supra; Jandreau, supra; Charles, supra.  
Moreover, the statements are consistent with the May 1968 service 
treatment records and the contemporaneous May 1968 letter.  Thus, 
the Board finds the statements to be credible.  As the evidence 
indicates the appellant cut his right wrist in service, there is 
evidence of an in-service incurrence of an injury, satisfying the 
second element of service connection.

Following the Veteran's 1969 separation from military service, 
the first time that the record shows his complaints, diagnoses, 
or treatment regarding his right wrist is in 1986.  Specifically, 
a March 1986 private medical record indicates the appellant had 
right median neuropathy at the wrist (carpal tunnel syndrome).  
Thereafter, an April 1988 private medical record documents the 
appellant's complaints regarding right hand was sore and numb.  A 
September 1988 letter from F.B., M.D. reflects that the appellant 
had carpal tunnel release surgery five weeks previously.  An 
April 1989 private medical record, from K.B., M.D., indicates 
that there was a nondisplaced fracture of the distal fifth 
metacarpal of the right hand.  

A December 2002 private treatment record indicates the appellant 
reported having right wrist pain for one month.  A December 2002 
letter from H.C., M.D., indicates an x-ray showed the appellant 
had degenerative arthritis of the right wrist.  

The appellant underwent a VA examination in April 2008.  The VA 
examiner opined that he could not resolve the issue of a possible 
connection between the degenerative joint disease of the wrist 
and service without speculation.  The VA examiner noted that the 
initial trauma is documented as a laceration and no other joint 
injury is documented.  The VA examiner stated that record from 
2002 also document his wrist had only been bothering him for one 
month, and he had apparent trauma to the wrist after discharge 
from the military.  The VA examiner had previously noted the 
private medical record indicating the fracture of the right hand.  
The VA examiner noted that it was possible that the original 
trauma continued to his degenerative joint disease, but he could 
not resolve this without mere speculation. 

"An examiner's conclusion that a diagnosis or etiology opinion 
is not possible without resort to speculation is a medical 
conclusion just as much as a firm diagnosis or a conclusive 
opinion . . . however, the examiner must explain the basis for 
such an opinion or the basis must otherwise be apparent in the 
Board's review of the evidence."  Jones v. Shinseki, 23 Vet. 
App. 382, 390 (201).  In the present case, the April 2008 VA 
examiner explained his conclusion. Therefore, the opinion is 
competent evidence that cannot be discounted.  The clinical 
discussion in the opinion is also informative.  However, as to 
the ultimate opinion provided, it is too speculative an opinion, 
and therefore lacks significant probative value, for purposes of 
granting service connection.  See 38 C.F.R. § 3.102.  See 
generally Bloom v. West, 12 Vet. App. 185, 187 (1999); Bostain v. 
West, 11 Vet. App. 124, 127-28 (1998).   

In a September 2010 letter, C.H., M.D., states that she examined 
the appellant in September 2010 for the complaint of 
progressively worsening right wrist pain that occasionally 
radiates up the arm. She noted that the appellant reported a 
history of an injury in the military where he lacerated his right 
wrist.  Dr. C.H. stated that a fluoroscopy examination revealed 
widening of the scapholunate interval/scapholunate advanced 
collapse and cystic changes within the scaphoid.  She believed 
these findings were consistent with probable calcium 
pyrophosphate dihydrate (CPPD) combined with previous traumatic 
injury.  The Board notes that there is no indication that the 
appellant's claims folder was reviewed or that Dr. C.H..  
Moreover, the opinion did not link the Veteran's current right 
wrist injuries to his military service but instead linked them to 
a previous traumatic injury which may have been his post-service 
fracture of his right finger in April 1989.  The Board finds that 
the letter from Dr. C.H. is not probative as she did not provide 
a rationale for her opinion that the findings were consistent 
with probable CPPD combined with previous traumatic injury.  

As to the Veteran's, his friends, and his representative's 
assertions that the claimant's right wrist disability was caused 
by his military service, the Board finds that this condition may 
not be diagnosed by its unique and readily identifiable features 
because special equipment and testing is required to diagnose a 
chronic right wrist disability and therefore the presence of the 
disorder is a determination "medical in nature" and not capable 
of lay observation.  See Davidson, supra; Buchanan, supra; 
Jandreau, supra; Charles, supra.  Therefore, since laypersons are 
not capable of opining on matters requiring medical knowledge, 
the Board finds that their opinions that his right wrist 
disability was caused by service are not competent.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 
404 (1998); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998).  

Based on the discussion above, the Board also finds that service 
connection for a right wrist disability is not warranted based on 
the initial documentation of the disability after service because 
the weight of the competent and credible evidence is against 
finding a causal association or link between the post-service 
disorder and an established injury, disease, or event of service 
origin.  See 8 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service 
connection requires finding a relationship between a current 
disability and events in service or an injury or disease incurred 
therein).

In the absence of a nexus, service connection may be granted upon 
a showing of continuity of symptomatology since service.  At the 
September 2010 hearing, the appellant stated that he had 
experienced the same wrist symptomatology since service.  (Tr. at 
11).  He reported that the pain has gotten worse over the years.  
(Tr. at 10).  As a lay person, the appellant is competent to 
report that he has experienced pain since service.  See Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Board 
finds that the appellant's statements are contradicted by more 
contemporaneous medical evidence of record.  As noted above, the 
appellant's separation examination report and report of medical 
history did not reflect that the appellant had any right wrist 
problems.  The first medical evidence of a right wrist problem 
following service was a March 1986 private medical record 
indicating the appellant had right median neuropathy at the 
wrist.  Moreover, a December 2002 private treatment record 
indicates the appellant reported experiencing right wrist pain 
for only one month.  The Board acknowledges that the absence of 
any corroborating medical evidence supporting his assertions, in 
and of itself, does not render his statements incredible, but 
that such absence is for consideration in determining 
credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (noting that the absence of contemporaneous 
medical documentation may go to the credibility and weight of a 
veteran's lay testimony, but the lack of such evidence does not, 
in and of itself, render the lay testimony incredible).  In this 
case, the Board finds the absence of any corroborating medical 
evidence for almost twenty years following the claimant's 
separation from military service more competent and credible than 
the Veteran, his representative, and his friends' claims that he 
had had a right wrist disability since service.  As the medical 
evidence of record, particularly the December 2002 private 
treatment record indicating the appellant had experienced right 
wrist pain for one month, does not indicate that the appellant 
experienced continuous right wrist pain since service, the Board 
finds the appellant's assertion of continuity of symptomatology 
to be less than credible.

As to the presumption found at 38 C.F.R. §§ 3.307, 3.309, the 
Board notes that there is no evidence in the record of the 
Veteran having compensable arthritis in the right wrist within 
one year of his separation from active duty.  Accordingly, 
entitlement to service connection for a right wrist disability on 
a presumptive basis must be denied.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.307, 3.309.

The appellant has contended that his right wrist disability is 
related to service.  Although a lay person may be competent to 
report the etiology of a wrist disability, it is not, in the 
Board's opinion, the type of disorder which is susceptible to lay 
opinion concerning etiology.  See Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009).  Thus, the Board finds that the appellant 
is not competent to provide an opinion as to the etiology of the 
right wrist disability.  

In summary, the Board finds that the appellant has a current 
right wrist disability and that he injured his right hand in 
service.  However, the evidence fails to show any complaints or 
treatment at the time of the appellant's separation from service 
nor for years thereafter.  There is no competent and credible 
evidence of record demonstrating that the appellant's right wrist 
disability was caused by the cut in service.  The Board notes 
that the appellant's right hand was again injured following 
service in 1989, when he fractured the metacarpal of his right 
hand.  The April 2008 VA examination report and September 2010 
letter from Dr. C.H., are credible, but not probative evidence 
indicating a nexus between the appellant's right wrist disability 
and service.  Accordingly, the Board finds that the preponderance 
of the evidence is against the appellant's claim.  Consequently, 
the benefit-of-the-doubt rule is not applicable, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

III. Plantar Fasciitis

A. Legal Criteria

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2010).  When a question arises as to which of two ratings 
applies under a particular diagnostic code, the higher evaluation 
is assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the 
lower rating will be assigned.  Id.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved in 
favor of the appellant.  Id. § 4.3.

An appeal from the initial assignment of a disability rating, 
such as the appeal in this case, requires consideration of the 
entire time period involved, and contemplates staged ratings 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The appellant's left plantar fasciitis is evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5276, for flatfoot, which 
provides a 10 percent evaluation, regardless of whether the 
condition is unilateral or bilateral, for moderate symptoms with 
the weight-bearing line over or medial to the great toe, inward 
bowing of the tendon Achilles, and pain on manipulation and use 
of the feet; a 20 percent evaluation for unilateral flatfoot 
requires severe symptoms, with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation and 
use accentuated, indication of swelling on use, characteristic 
callosities.  A 30 percent evaluation for unilateral flatfoot is 
warranted for pronounced symptoms of marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achillis on 
manipulation, not improved by orthopedic shoes or appliances.  

With the above criteria in mind, the Board notes that at the 
March 2010 VA examination the appellant reported that it was 
painful for him to walk.  On examination, his gait pattern was 
mildly antalgic.  He had an abnormal shoe wear pattern 
bilaterally with more excess wear in the lateral edge of the left 
heel.  There was tenderness to palpation at the plantar surface 
of the calcaneus and along the plantar fascia.  There was mild 
tenderness at the distal Achilles tendon at the insertion onto 
the posterior calcaneus.  However, there were no gross 
deformities. There was also no evidence of instability, erythema, 
or swelling.  The appellant had plantar flexion of 0 to 45 
degrees without pain, with no additional limitation due to 
painful motion, fatigue, weakness, or incoordination on 
repetitive testing.  

At the September 2010 hearing, the appellant reported that he 
experiences pain on manipulation of the foot of seven on a scale 
of one to ten.  (Tr. at 32-33).  The appellant reported that he 
cannot walk in his bare feet.  (Tr. at 34).  He reported that he 
did not notice whether his foot swelled or not, but icing helped 
the foot.  (Tr. at 36).  He also reported that he had calluses on 
his foot.  (Id.).  The Board notes that, as a lay person, the 
appellant is competent to report symptoms capable of lay 
observation, such as pain and physical characteristics.  See 
Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, 
supra.   The Board finds the appellant competent to report his 
foot symptoms.  His statements regarding the symptoms are 
consistent with the medical evidence in the March 2010 VA 
examination report, and thus, the Board finds him credible in 
this regard.

As noted above, when a question arises as to which of two ratings 
applies under a particular diagnostic code, the higher evaluation 
is assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  The evidence 
indicates there was no objective evidence of marked deformity of 
the foot or swelling on use.  However, as the evidence 
demonstrates that the appellant has accentuated pain on 
manipulation and use of his foot as well as callosities, a mildly 
antalgicgait, and an abnormal shoe wear pattern, the Board finds 
that the appellant's disability more closely approximates the 
criteria for a 20 percent evaluation under Diagnostic Code 5276 
for a unilateral foot disability.  See 38 C.F.R. § 4.71a.  This 
is true throughout the period of time during which his claim has 
been pending and therefore consideration of staged ratings are 
not warranted.  Fenderson, supra.

The Board finds that the appellant is not entitled to an initial 
evaluation of 30 percent under Diagnostic Code 5276 because there 
is no evidence of marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe spasm 
of the tendo Achillis on manipulation, not improved by orthopedic 
shoes or appliances.  See 38 C.F.R. § 4.71a.  This is true 
throughout the period of time during which his claim has been 
pending and therefore consideration of staged ratings are not 
warranted.  Fenderson, supra.

The Board has considered whether the appellant would be entitled 
to a higher evaluation under another Diagnostic Code.  Diagnostic 
Code 5277 is not relevant as it applies to bilateral weak foot 
disability, and the appellant has a unilateral foot disability.  
The maximum disability evaluation under Diagnostic Codes 5279, 
for metatarsalgia, 5280 for hallux valgus, 5281 for hallux 
rigidus, and 5282 for hammer toe, is 10 percent.  Thus, the 
appellant would not be entitled to a higher evaluation under 
Diagnostic Codes 5279, 5280, 5281 or 5282.  See 38 C.F.R. § 4.71a 
(2010).  This is true throughout the period of time during which 
his claim has been pending and therefore consideration of staged 
ratings are not warranted.  Fenderson, supra.

A 30 percent evaluation is warranted under Diagnostic Code 5278 
for clawfoot with all toes tending to dorsiflexion, limitation of 
dorsiflexion at ankle to right angle, shortened plantar fascia, 
and marked tenderness under metatarsal heads.  However, the 
appellant does not have any of the symptoms described in 
Diagnostic Code 5278, and thus it is not applicable.  See 
38 C.F.R. § 4.71a.  As there is no evidence the appellant's left 
foot has severe malunion or nonunion of the tarsal or metatarsal 
bones, Diagnostic Code 5283 is not applicable.  Id.  Finally, 
there is no evidence the appellant had a severe injury to his 
foot, which would warrant a 30 percent evaluation under 
Diagnostic Code 5284.  Id.  Plantar fasciitis is not caused by an 
injury, and is more similar to flat foot.  Id.  The above is true 
throughout the period of time during which his claim has been 
pending and therefore consideration of staged ratings is not 
warranted.  Fenderson, supra.


The Board finds that the appellant is entitled to an initial 
evaluation of 20 percent, but no higher, for left plantar 
fasciitis.  The Board has considered all potentially applicable 
Diagnostic Codes, but finds there is no provision upon which to 
assign an initial evaluation in excess of 20 percent for left 
plantar fasciitis.  As the assigned 20 percent evaluation 
reflects, at most, the degree of impairment shown since the date 
of the grant of service connection for left plantar fasciitis, 
there is no basis for staged ratings with respect to this claim.  
Fenderson, 12 Vet. App. at 126.  The Board notes that in reaching 
this conclusion, the benefit of the doubt doctrine has been 
applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Based on the Veteran's and his representative's written 
statements to the RO and the statements to his VA examiner, the 
Board will considered the application of 38 C.F.R. § 3.321(b)(1) 
(2010).  Although the Veteran and his representative generally 
claim that the rating schedule does not adequately compensate the 
claimant for the problems caused by his plantar fasciitis, the 
evidence does not objectively show an exceptional or unusual 
disability picture as would render impractical the application of 
the regular schedular rating standards.  Id.  There simply is no 
objective evidence that any of his disability, acting alone, has 
resulted in frequent periods of hospitalization or in marked 
interference with employment.  

It is undisputed that this disability affects employment, but it 
bears emphasis that the schedular rating criteria are designed to 
take such factors into account.  The schedule is intended to 
compensate for average impairments in earning capacity resulting 
from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified in the rating schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  38 C.F.R. § 4.1 (2010).  
Therefore, given the lack of objective evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that the criteria for submission for extra-schedular 
consideration pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
See Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 
9 Vet. App. 337 (1996).

In reaching the above conclusion, the Board has also not 
overlooked the Veteran's, his friends, and his representative's 
written statements to the RO and the claimant's statements to his 
doctors.  In this regard, the Veteran is credible to report on 
what he sees and feels and others are credible to report on what 
they can see.  See Jandreau, supra; Buchanan, supra; Charles, 
supra; also see Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, the Veteran and his representative are not competent to 
opine as to the problems caused by his plantar fasciitis because 
such an opinions require medical expertise which they have not 
been shown to have and these types of findings are not readily 
observable by a lay person.  Id; also see Espiritu, supra.  
Furthermore, the Board finds more competent and credible the 
medical opinion provided by the expert at the Veteran's VA 
examinations than these lay assertions.  Id; also see Guerrieri 
v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's knowledge 
and skill in analyzing the data, and the medical conclusion the 
physician reaches....  As is true with any piece of evidence, the 
credibility and weight to be attached to these opinions [are] 
within the province of the [Board as] adjudicators. . .").

In adjudicating the current appeal for higher evaluations, the 
Board has not overlooked the Court's recent holding in Rice v. 
Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that 
claims for higher evaluations also include a claim for a total 
rating based on individual unemployability (TDIU) when the 
appellant claims he is unable to work due to a service connected 
disability).  However, the Board finds that Rice is not 
applicable to the current appeal because the Veteran has never 
claimed that his disability prevents him from obtaining and/or 
maintaining employment.  Therefore, the Board finds that the 
current decision need not consider whether the Veteran meets the 
criteria for a TDIU.

The Board has also considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
Veteran's claim for a rating in excess of 20 percent for his 
plantar fasciitis, the doctrine is not for application.  
38 U.S.C.A. § 5107(b) (West 2002); see also, e.g., Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a right wrist disability is denied.

An initial evaluation of 20 percent for left plantar fasciitis is 
granted from June 30, 2009.


REMAND

The appellant contends that he is entitled to a higher initial 
evaluation for adjustment disorder with depressed mood and PTSD.  
Unfortunately, the Board finds that the record is inadequate to 
determine the current state of the appellant's service-connected 
psychiatric disability.

Specifically, the evidence indicates the appellant's service-
connected psychiatric disability may have worsened since his last 
VA examination in May 2007, more than three years ago.  At the 
September 2010 hearing, the appellant stated that the amount of 
medication he took for his psychiatric disability had increased 
since the May 2007 VA examination.  (September 2010 Hearing 
Transcript (Tr.), at p. 30).  In this regard, the May 2007 VA 
examination report reflects that the appellant was taking 20 mg 
of Prozac at that time of the examination, a June 2009 VA 
treatment record reflects that the appellant's prescription was 
increased to 40 mg of fluoxetine (Prozac) a day.  The May 2007 VA 
examination report also reflects that the appellant had a Global 
Assessment of Functioning (GAF) Scale score of 75 and subsequent 
June 2009 and September 2009 VA treatment records reflect that 
the appellant had a lower GAF score of 55.  

As the increase in medication for the psychiatric disability and 
GAF scores indicate that the appellant's service-connected 
psychiatric disability may have worsened since the May 2007 VA 
examination, the Board finds that the May 2007 VA examination is 
not sufficiently contemporaneous for purposes of evaluating the 
current nature and severity of the appellant's service-connected 
disability.  Accordingly, a remand is warranted to accord the 
appellant an opportunity to undergo a new VA examination to 
determine the current nature and extent of his service-connected 
adjustment disorder with depressed mood and PTSD.  Snuffer 
v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 
377 (1994).  

The Board notes that, while at the September 2010 hearing the 
appellant stated that he saw a VA psychiatrist at least once a 
month (Tr. at 29), the most recent VA treatment record in the 
claims folder is dated in December 2009.  Consequently, on 
remand, an attempt should be made to procure and to associate 
with the claims file any his outstanding treatment records.  See 
38 U.S.C.A. § 5103A(b); Ivey v. Derwinski, 2 Vet. App. 320, 323 
(1992) (holding that when reference is made to pertinent medical 
records, VA is on notice of their existence and has a duty to 
assist the veteran to attempt to obtain them).  

Accordingly, this issue is REMANDED for the following actions:

1.  Obtain and associate with the claims 
folder copies of records of psychiatric 
treatment that the appellant may have 
received at the VA, including records from 
the Ocala, Florida, Community Based 
Outpatient Clinic, since December 2009.  
Efforts to obtain the requested records 
should be ended only if it is concluded 
that the records sought do not exist or 
that further efforts to obtain those 
records would be futile.  All actions to 
obtain the requested records should be 
documented fully in the claims file.  
Thereafter, the veteran should be notified 
in writing if the records are unavailable.  
Because these are Federal records, if they 
cannot be located or no such records exist, 
a memorandum of unavailability should be 
associated with the claims file.

2.  After undertaking the above development 
to the extent possible, schedule the 
appellant for a psychiatric examination to 
determine the current nature and extent of 
the service-connected adjustment disorder 
with depressed mood and PTSD.  The claims 
folder must be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  Any testing deemed 
necessary should be performed.  All 
pertinent psychiatric pathology should be 
noted in the examination report.  As part 
of the evaluation, the examiner is 
requested to assign a GAF score and to 
provide an explanation of the score's 
meaning. In addition, the examiner should 
address the impact of the service-connected 
psychiatric disorders on the appellant's 
occupational functioning (regardless of his 
age).  A complete rationale for all 
opinions expressed must be provided.  

3.  Provide the Veteran with updated 
38 U.S.C.A. § 5103 notice in accordance 
with the Court's holding in Dingess, supra; 
38 U.S.C.A. §§ 5103, 5103A; and 38 C.F.R. 
§ 3.159.

4.  Thereafter, readjudicate the issue on 
appeal of entitlement to an initial 
evaluation in excess of 10 percent for 
adjustment disorder with depressed mood and 
PTSD.  Such reconsideration should include 
taking into account whether "staged" 
ratings are appropriate.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  If the 
benefit sought is not granted, issue a 
supplemental statement of the case and 
afford the appellant an appropriate 
opportunity to respond.  The case should 
then be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant should be advised that failure to appear for an 
examination as requested, and without good cause, could adversely 
affect his claims, to include denial.  See 38 C.F.R. § 3.655 
(2010).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



______________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


